EXHIBIT 10.2

 

EXHIBIT A

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR (III)
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

 

10% CONVERTIBLE NOTE

 

 

$_______________

[Date of Issuance]

 

FOR VALUE RECEIVED, Media Sciences International, Inc., a Delaware corporation
(the “Company”), hereby unconditionally promises to pay to the order of
________________ (the “Holder”), having an address at 529 Fifth Avenue, New
York, New York 10017, at such address or at such other place as may be
designated in writing by the Holder, or its assigns, the aggregate principal sum
of _____________ United States Dollars ($______________), together with interest
from the date set forth above on the unpaid principal balance of this Note
outstanding at a rate equal to ten percent (10.0%) (computed on the basis of the
actual number of days elapsed in a 360-day year) per annum and continuing on the
outstanding principal until this 10% Convertible Note (the “Note”) is converted
into Common Stock as provided herein or indefeasibly and irrevocably paid in
full by the Company. Interest on this Note shall accrue and shall be payable
quarterly on each March 31, June 30, September 30, and December 31 for the
preceding quarter (each, an “Interest Payment Date”), commencing on December 31,
2008. Subject to the other provisions of this Note, the principal of this Note
and all accrued and unpaid interest hereon shall mature and become due and
payable on September 24, 2011 (the “Stated Maturity Date”). All payments of
principal and interest by the Company under this Note shall be made in United
States dollars in immediately available funds to an account specified by the
Holder.

 

In the event that any amount due hereunder is not paid when due, such overdue
amount shall bear interest at an annual rate of fifteen percent (15%) until paid
in full. In no event shall any interest charged, collected or reserved under
this Note exceed the maximum rate then permitted by applicable law and if any
such payment is paid by the Company, then such excess sum shall be credited by
the Holder as a payment of principal.

 

This Note is one of a series of Notes (the “Company Notes”) of like tenor in an
aggregate principal amount of up to Two Million Five Hundred Thousand United
States Dollars ($2,500,000) issued, or that may be issued, by the Company
pursuant to the terms of the Purchase Agreement (as defined below).



 


--------------------------------------------------------------------------------



 

 

1.        Definitions. Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein. Unless the context otherwise requires, when used herein the following
terms shall have the meaning indicated:

 

“Additional Rights” has the meaning set forth in Section 4 hereof.

 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.

 

“Board” shall mean the Board of Directors of Company.

 

“Business Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.

 

“Common Stock” shall mean the Common Stock, par value $0.001 per share, of the
Company or any securities into which shares of Common Stock may be reclassified
after the date hereof.

 

“Company” has the meaning set forth in the first paragraph hereof.

 

“Company Notes” has the meaning set forth in the third paragraph hereof.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Price” shall mean initially $1.65 per share, subject to adjustment
as provided in Section 4.

 

“Convertible Securities” has the meaning set forth in Section 4 hereof.

 

“Event of Default” has the meaning set forth in Section 6 hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Issuances” has the meaning set forth in Section 4(j) hereof.

 

“Hedging Agreement” means any interest rate swap, collar, cap, floor or forward
rate agreement or other agreement regarding the hedging of interest rate risk
exposure executed in connection with hedging the interest rate exposure of any
Person and any confirming letter executed pursuant to such agreement, all as
amended, supplemented, restated or otherwise modified from time to time.

 

“Holder” has the meaning set forth in the first paragraph hereof.

 

“Indebtedness” means any liability or obligation (i) for borrowed money, other
than trade payables incurred in the ordinary course of business, (ii) evidenced
by bonds, debentures, notes, or other similar instruments, (iii) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure payment of trade payables or obligations in respect of workers’
compensation, unemployment insurance and other social security laws or
regulations, all arising in the ordinary course of business consistent with past
practices, (iv) to pay the deferred purchase price of property or services,
except trade payables arising in the ordinary



 

- 2 -

 


--------------------------------------------------------------------------------



 

 

course of business consistent with past practices, (v) as lessee under
capitalized leases, (vi) secured by a Lien on any asset of the Company or a
Subsidiary, whether or not such obligation is assumed by the Company or such
Subsidiary.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit and
having a term not exceeding 180 days arising in connection with the sale of
inventory or supplies by such Person in the ordinary course of business
consistent with past practices; (c) the entering into of any guarantee of, or
other contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person; or (d) the entering into of any Hedging
Agreement.

 

“Investors” has the meaning set forth in the Purchase Agreement.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

 

“Majority Holders” has the meaning set forth in Section 8 hereof.

 

“Market Price”, as of a particular date (the “Valuation Date”), shall mean the
following with respect to any class of securities: (A) if such security is then
listed on a national stock exchange, the Market Price shall be the closing sale
price of one share of such security on such exchange on the last Trading Day
prior to the Valuation Date, provided that if such security has not traded in
the prior ten (10) trading sessions, the Market Price shall be the average
closing bid price of such security in the most recent ten (10) trading sessions
during which such security has traded; (B) if such security is then included in
the Over-the-Counter Bulletin Board, the Market Price shall be the closing sale
price of one share of such security on the Over-the-Counter Bulletin Board on
the last Trading Day prior to the Valuation Date or, if no such closing sale
price is available, the average of the high bid and the low ask price quoted on
the Over-the-Counter Bulletin Board as of the end of the last Trading Day prior
to the Valuation Date, provided that if such stock has not traded in the prior
ten (10) trading sessions, the Market Price shall be the average closing price
of one share of such security in the most recent ten (10) trading sessions
during which such security has traded; or (C) if such security is then included
in the “pink sheets,” the Market Price shall be the closing sale price of one
share of such security on the “pink sheets” on the last Trading Day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on the “pink sheets” as of the end of
the last Trading Day prior to the Valuation Date, provided that if such stock
has not traded in the prior ten (10) trading sessions, the Market Price shall be
the average closing price of one share of such security in the most recent ten
(10) trading sessions during which such security has traded.

 

“Note” has the meaning set forth in the first paragraph hereof.



 

- 3 -

 


--------------------------------------------------------------------------------



 

 

“Options” has the meaning set forth in Section 4 hereof.

 

“Permitted Indebtedness” means:

 

(a)       Unsecured Indebtedness existing on the Closing Date and refinancings,
renewals and extensions of any such Indebtedness if (i) the average life to
maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended (ii) if the principal amount thereof or interest payable
thereon is not increased, and (iii) the terms thereof are not less favorable to
the Company or the Subsidiary incurring such Indebtedness than the Indebtedness
being refinanced, renewed or extended;

 

(b)

the Company Notes;

 

(c)       Guaranties by any Subsidiary of any “Permitted Indebtedness” of the
Company or another Subsidiary;

 

(d)       Indebtedness representing the deferred purchase price of property and
capital lease obligations which collectively does not exceed $100,000 in
aggregate principal amount;

 

(e)       Indebtedness of a Subsidiary which is not secured by any assets of the
Company or another Subsidiary and as to which recourse is limited solely to the
assets of the Subsidiary incurring such Indebtedness; and

 

(f)        Indebtedness of the Company to any wholly owned Subsidiary and
Indebtedness of any wholly owned Subsidiary to the Company or another wholly
owned Subsidiary which constitutes “Permitted Indebtedness.”

 

“Permitted Investments” means:

 

(a)        direct obligations of the United States of America, or of any agency
thereof, or obligations guaranteed as to principal and interest by the United
States of America, or of any agency thereof, in either case maturing not more
than 90 days from the date of acquisition thereof;

 

(b)       certificates of deposit issued by any bank or trust company organized
under the laws of the United States of America or any State thereof and having
capital, surplus and undivided profits of at least $500,000,000, maturing not
more than 90 days from the date of acquisition thereof; and

 

(c)        commercial paper rated A-1 or better or P-1 by Standard & Poor’s
Ratings Services or Moody’s Investors Services, Inc., respectively, maturing not
more than 180 days from the date of acquisition thereof (90 days from the date
of acquisition thereof in the event of any acquisition occurring after the
Closing Date); in each case so long as the same (x) provide for the payment of
principal and interest (and not principal alone or interest alone) and (y) are
not subject to any contingency regarding the payment of principal or interest.

 

“Permitted Liens” means:

 

(a)       Liens imposed by law for taxes that are not yet due or are being
contested in good faith and for which adequate reserves have been established on
the Company’s books and records in accordance with U.S. generally accepted
accounting principles, consistently applied;



 

- 4 -

 


--------------------------------------------------------------------------------



 

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith and by appropriate proceedings;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries; and

 

(f)        Liens granted to secure the obligations of the Company or any
Subsidiary under any Indebtedness permitted under clause (c) of the definition
of “Permitted Indebtedness” provided the Lien is limited to the property
acquired or so financed (and any accessions thereto and proceeds thereof).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Purchase Agreement” means the Purchase Agreement, dated as of September 24,
2008, and as that agreement may be amended from time to time, by and among the
Company and the Investors.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of September 24, 2008, and as that agreement may be amended from time to
time, by and among the Company and the Investors.

 

“Restricted Payment” has the meaning set forth in Section 5(b)(iv) hereof.

 

“Stated Maturity Date” has the meaning set forth in the first paragraph hereof.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Trading Day” means (i) if the relevant stock or security is listed or admitted
for trading on a national securities exchange, a day on which such exchange is
open for business; (ii) if the relevant stock or security is quoted on a system
of automated dissemination of quotations of securities prices, a day on which
trades may be effected through such system; or (iii) if the relevant stock or
security is not listed or admitted for trading on any national securities
exchange or quoted on a system of automated dissemination of quotation of
securities prices, a day on which the relevant stock or security is traded in a
regular way in the over-the-counter market and



 

- 5 -

 


--------------------------------------------------------------------------------



 

 

for which a closing bid and a closing asked price for such stock or security are
available, shall mean a day, other than a Saturday or Sunday, on which The New
York Stock Exchange, Inc. is open for trading.

 

“Trigger Issuance” has the meaning set forth in Section 4(i) hereof.

 

2.        Purchase Agreement. This Note is one of the several 10% Convertible
Notes of the Company issued pursuant to the Purchase Agreement. This Note is
subject to the terms and conditions of, and entitled to the benefit of, the
provisions of the Purchase Agreement. This Note is transferable and assignable
to any Person to whom such transfer is permissible under the Purchase Agreement
and applicable law. The Company agrees to issue from time to time a replacement
Note in the form hereof to facilitate such transfers and assignments. In
addition, after delivery of an indemnity in form and substance reasonably
satisfactory to the Company, the Company also agrees to promptly issue a
replacement Note if this Note is lost, stolen, mutilated or destroyed.

 

3.        No Right of Prepayment or Redemption. This Note shall not be
prepayable or redeemable by the Company prior to the Stated Maturity Date.

 

4.

Conversion Rights.

 

(a)      Subject to and upon compliance with the provisions of this Note, prior
to the Stated Maturity Date, the Holder shall have the right, at its option at
any time, to convert some or all of the Note into such number of fully paid and
nonassessable shares of Common Stock as is obtained by: dividing the principal
amount of this Note to be converted by the Conversion Price then in effect. The
rights of conversion set forth in this Section 4 shall be exercised by the
Holder by giving written notice to the Company that the Holder elects to convert
a stated amount of this Note into Common Stock and by surrender of this Note
(or, in lieu thereof, by delivery of an appropriate lost security affidavit in
the event this Note shall have been lost or destroyed) to the Company at its
principal office (or such other office or agency of the Company as the Company
may designate by notice in writing to the Holder) at any time on the date set
forth in such notice (which date shall not be earlier than the Company’s receipt
of such notice), together with a statement of the name or names (with address)
in which the certificate or certificates for shares of Common Stock shall be
issued. Any conversion of less than all of the then outstanding principal amount
of this Note shall be in an amount no less than $25,000.

 

(b)      Promptly after receipt of the written notice referred to in Section
4(a) above and surrender of this Note (or, in lieu thereof, by delivery of an
appropriate lost security affidavit in the event this Note shall have been lost
or destroyed), but in no event more than three (3) Business Days thereafter, the
Company shall (i) issue and deliver, or cause to be issued and delivered, to the
Holder, registered in such name or names as the Holder may direct in writing, a
certificate or certificates for the number of whole shares of Common Stock
issuable upon the conversion of such portion of this Note and (ii) deliver to
the Holder the accrued interest on the principal amount of this Note converted
through the date of conversion. To the extent permitted by law, such conversion
shall be deemed to have been effected, and the Conversion Price shall be
determined, as of the close of business on the date on which such written notice
shall have been received by the Company and this Note shall have been
surrendered as aforesaid (or, in lieu



 

- 6 -

 


--------------------------------------------------------------------------------



 

 

thereof, an appropriate lost security affidavit has been delivered to the
Company), and at such time, the rights of the Holder shall cease with respect to
the principal amount of the Notes being converted, and the Person or Persons in
whose name or names any certificate or certificates for shares of Common Stock
shall be issuable upon such conversion shall be deemed to have become the holder
or holders of record of the shares represented thereby.

 

(c)      No fractional shares shall be issued upon any conversion of this Note
into Common Stock. If any fractional share of Common Stock would, except for the
provisions of the first sentence of this Section 4(c), be delivered upon such
conversion, the Company, in lieu of delivering such fractional share, shall pay
to the Holder an amount in cash equal to the Market Price of such fractional
share of Common Stock. In case the principal amount of this Note exceeds the
principal amount being converted, the Company shall, upon such conversion,
execute and deliver to the Holder, at the expense of the Company, a new Note for
the principal amount of this Note surrendered which is not to be converted.

 

(d)      If the Company shall, at any time or from time to time after the
Closing Date, pay a dividend or make a distribution on its Common Stock in
shares of Common Stock, subdivide its outstanding shares of Common Stock into a
greater number of shares or combine its outstanding shares of Common Stock into
a smaller number of shares or issue by reclassification of its outstanding
shares of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the Conversion Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Holder thereafter converting this
Note shall be entitled to receive the number of shares of Common Stock or other
capital stock which the Holder would have received if the Note had been
converted immediately prior to such event upon payment of a Conversion Price
that has been adjusted to reflect a fair allocation of the economics of such
event to the Holder, without regard to any conversion limitation specified in
this Section 4. Such adjustments shall be made successively whenever any event
listed above shall occur.

 

(e)      If any capital reorganization, reclassification of the capital stock of
the Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected after the Closing Date, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby the Holder shall thereafter
have the right to purchase and receive upon the basis and upon the terms and
conditions herein specified and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion of this Note such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of shares of Common Stock equal to the number of
shares of Common Stock immediately theretofore issuable upon conversion of this
Note, had such reorganization, reclassification, consolidation, merger, sale,
transfer or other disposition not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interests of the Holder
to the end that the provisions hereof (including, without limitation, provision
for adjustment of the Conversion Price) shall thereafter be applicable, as
nearly equivalent as may be practicable in relation to any shares of stock,
securities or assets thereafter deliverable upon the conversion hereof. The
Company shall not



 

- 7 -

 


--------------------------------------------------------------------------------



 

 

effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Holder, at the last address of the Holder appearing on the books of the
Company, such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase, without regard to
any conversion limitation specified in Section 4, and the other obligations
under this Note. The provisions of this paragraph (e) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.

 

(f)      If, after the Closing Date, the Company shall fix a payment date for
the making of a distribution to all holders of Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than cash dividends or cash distributions payable out of consolidated
earnings or earned surplus or dividends or distributions referred to in Section
4(d)), or subscription rights or notes, the Conversion Price to be in effect
after such payment date shall be determined by multiplying the Conversion Price
in effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding multiplied
by the Market Price of Common Stock immediately prior to such payment date, less
the fair market value (as determined by the Board in good faith) of said assets
or evidences of indebtedness so distributed, or of such subscription rights or
notes, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Market Price immediately prior to
such payment date. Such adjustment shall be made successively whenever such a
payment date is fixed.

 

(g)      An adjustment to the Conversion Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

 

(h)      In the event that, as a result of an adjustment made pursuant to this
Section 4, the Holder shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon conversion of this Note shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions contained in this Note.

 

(i)      From and after the Closing Date, except as provided in Section 4(j)
hereof, if and whenever the Company shall issue or sell, or is, in accordance
with any of Sections 4(i)(i) through 4(i)(vii) hereof, deemed to have issued or
sold, any Additional Shares of Common Stock for no consideration or for a
consideration per share less than the Conversion Price in effect immediately
prior to the time of such issue or sale, then and in each such case (a “Trigger
Issuance”) the then-existing Conversion Price, shall be reduced, as of the close
of business on the effective date of the Trigger Issuance, to the lowest price
per share at which any share of Common Stock was issued or sold or deemed to be
issued or sold; provided, however, that in no event shall the Conversion Price
after giving effect to such Trigger Issuance be greater than the Conversion
Price in effect prior to such Trigger Issuance.

 



 

- 8 -

 


--------------------------------------------------------------------------------



 

 

For purposes of this subsection (i), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this subsection (i), other than Excluded Issuances (as defined in
subsection (j) hereof).

 

For purposes of this Section 4(i), the following subsections (i)(i) to (i)(vii)
shall also be applicable (subject, in each such case, to the provisions of
Section 4(j) hereof):

 

(i)        In case at any time the Company shall in any manner grant (directly
and not by assumption in a merger or otherwise) any warrants or other rights to
subscribe for or to purchase, or any options for the purchase of, Common Stock
or any stock or security convertible into or exchangeable for Common Stock (such
warrants, rights or options being called “Options” and such convertible or
exchangeable stock or securities being called “Convertible Securities”) whether
or not such Options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per share for which Common
Stock is issuable upon the exercise of such Options or upon the conversion or
exchange of such Convertible Securities (determined by dividing (i) the sum
(which sum shall constitute the applicable consideration) of (x) the total
amount, if any, received or receivable by the Company as consideration for the
granting of such Options, plus (y) the aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options, plus
(z), in the case of such Options which relate to Convertible Securities, the
aggregate amount of additional consideration, if any, payable upon the issue or
sale of such Convertible Securities and upon the conversion or exchange thereof,
by (ii) the total maximum number of shares of Common Stock issuable upon the
exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options) shall be less
than the Market Price of the Common Stock immediately prior to the time of the
granting of such Options, then the total number of shares of Common Stock
issuable upon the exercise of such Options or upon conversion or exchange of the
total amount of such Convertible Securities issuable upon the exercise of such
Options shall be deemed to have been issued for such price per share as of the
date of granting of such Options or the issuance of such Convertible Securities
and thereafter shall be deemed to be outstanding for purposes of adjusting the
Conversion Price. Except as otherwise provided in subsection 4(i)(iii), no
adjustment of the Conversion Price shall be made upon the actual issue of such
Common Stock or of such Convertible Securities upon exercise of such Options or
upon the actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities.

 

(ii)       In case the Company shall in any manner issue (directly and not by
assumption in a merger or otherwise) or sell any Convertible Securities, whether
or not the rights to exchange or convert any such Convertible Securities are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange (determined by dividing (i) the sum
(which sum shall constitute the applicable consideration) of (x) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus (y) the aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (ii) the total number of shares of Common Stock issuable upon the
conversion or exchange of all such Convertible Securities) shall be less than
the Market Price of the Common Stock immediately prior to the time of such issue
or sale, then the total maximum number of shares of Common Stock issuable



 

- 9 -

 


--------------------------------------------------------------------------------



 

 

upon conversion or exchange of all such Convertible Securities shall be deemed
to have been issued for such price per share as of the date of the issue or sale
of such Convertible Securities and thereafter shall be deemed to be outstanding
for purposes of adjusting the Conversion Price, provided that (a) except as
otherwise provided in subsection 4(i)(iii), no adjustment of the Conversion
Price shall be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities and (b) no further
adjustment of the Conversion Price shall be made by reason of the issue or sale
of Convertible Securities upon exercise of any Options to purchase any such
Convertible Securities for which adjustments of the Conversion Price have been
made pursuant to the other provisions of subsection 6(i).

 

(iii)       Upon the happening of any of the following events, namely, if the
purchase price provided for in any Option referred to in subsection 4(i)(i)
hereof, the additional consideration, if any, payable upon the conversion or
exchange of any Convertible Securities referred to in subsections 4(i)(i) or
4(i)(ii), or the rate at which Convertible Securities referred to in subsections
4(i)(i) or 4(i)(ii) are convertible into or exchangeable for Common Stock shall
change at any time (including, but not limited to, changes under or by reason of
provisions designed to protect against dilution), the Conversion Price in effect
at the time of such event shall forthwith be readjusted to the Conversion Price
which would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold. On the termination of any Option for which
any adjustment was made pursuant to this subsection 4(i) or any right to convert
or exchange Convertible Securities for which any adjustment was made pursuant to
this subsection 4(i) (including without limitation upon the redemption or
purchase for consideration of such Convertible Securities by the Company), the
Conversion Price then in effect hereunder shall forthwith be changed to the
Conversion Price which would have been in effect at the time of such termination
had such Option or Convertible Securities, to the extent outstanding immediately
prior to such termination, never been issued.

 

(iv)       Subject to the provisions of this Section 4(i), in case the Company
shall declare a dividend or make any other distribution upon any stock of the
Company (other than the Common Stock) payable in Common Stock, Options or
Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration.

 

(v)       In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for cash, the consideration received therefor shall be
deemed to be the net amount received by the Company therefor, before deduction
therefrom of any expenses incurred or any underwriting commissions or
concessions paid or allowed by the Company in connection therewith. In case any
shares of Common Stock, Options or Convertible Securities shall be issued or
sold for a consideration other than cash, the amount of the consideration other
than cash received by the Company shall be deemed to be the fair value of such
consideration as determined in good faith by the Board, before deduction of any
expenses incurred or any underwriting commissions or concessions paid or allowed
by the Company in connection therewith. In case any Options shall be issued in
connection with the issue and sale of other securities of the Company, together
comprising one integral transaction in which no specific consideration is
allocated to such Options by the parties thereto, such Options shall be deemed
to



 

- 10 -

 


--------------------------------------------------------------------------------



 

 

have been issued for such consideration as determined in good faith by the Board
of Directors of the Company. If Common Stock, Options or Convertible Securities
shall be issued or sold by the Company and, in connection therewith, other
Options or Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using the
Black-Scholes option pricing model or another method mutually agreed to by the
Company and the Holder). The Board shall respond promptly, in writing, to an
inquiry by the Holder as to the fair market value of the Additional Rights. In
the event that the Board and the Holder are unable to agree upon the fair market
value of the Additional Rights, the Company and the Holder shall jointly select
an appraiser, who is experienced in such matters. The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
evenly by the Company and the Holder.

 

(vi)       In case the Company shall take a record of the holders of its Common
Stock for the purpose of entitling them (i) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities or (ii)
to subscribe for or purchase Common Stock, Options or Convertible Securities,
then such record date shall be deemed to be the date of the issue or sale of the
shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

 

(vii)      The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company or
any of its wholly-owned subsidiaries, and the disposition of any such shares
(other than the cancellation or retirement thereof) shall be considered an issue
or sale of Common Stock for the purpose of this subsection (i).

 

(viii)     Notwithstanding any other provision in Section 4(i) to the contrary,
if a reduction in the Conversion Price pursuant to Section 4(i) (other than as
set forth in this clause (i)(viii)) would require the Company to obtain
stockholder approval of the transactions contemplated by the Purchase Agreement
pursuant to Nasdaq Marketplace Rule 4350(i) and such stockholder approval has
not been obtained, (i) the Conversion Price shall be reduced to the maximum
extent that would not require stockholder approval under such Rule, and (ii) the
Company shall use its commercially reasonable efforts to obtain such stockholder
approval as soon as reasonably practicable, including by calling a special
meeting of stockholders to vote on such Conversion Price adjustment. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
transaction contemplated by Section 4 of this Note.

 

(j)      Anything herein to the contrary notwithstanding, the Company shall not
be required to make any adjustment of the Conversion Price in the case of the
issuance of (A) capital stock, Options or Convertible Securities issued to
directors, officers, employees or consultants of the Company in connection with
their service as directors of the Company, their employment by the Company or
their retention as consultants by the Company pursuant to an equity compensation
program approved by the Board of Directors of the Company or the compensation
committee of the Board of Directors of the Company, (B) shares of Common



 

- 11 -

 


--------------------------------------------------------------------------------



 

 

Stock issued upon the conversion or exercise of Options or Convertible
Securities issued prior to the Closing Date, provided such securities are not
amended after the Closing Date to increase the number of shares of Common Stock
issuable thereunder or to lower the exercise or conversion price thereof, (C)
securities issued pursuant to the Purchase Agreement and securities issued upon
the exercise or conversion of those securities, and (D) shares of Common Stock
issued or issuable by reason of a dividend, stock split or other distribution on
shares of Common Stock (but only to the extent that such a dividend, split or
distribution results in an adjustment in the Conversion Price pursuant to the
other provisions of this Note) (collectively, “Excluded Issuances”).

 

(k)

In case at any time:

 

(i)        the Company shall declare any dividend upon its Common Stock or any
other class or series of capital stock of the Company payable in cash or stock
or make any other distribution to the holders of its Common Stock or any such
other class or series of capital stock;

 

(ii)       the Company shall offer for subscription pro rata to the holders of
its Common Stock or any other class or series of capital stock of the Company
any additional shares of stock of any class or other rights; or

 

(iii)       there shall be any capital reorganization or reclassification of the
capital stock of the Company, any acquisition or a liquidation, dissolution or
winding up of the Company;

 

then, in any one or more of said cases, the Company shall give, by delivery in
person or by certified or registered mail, return receipt requested, addressed
to the Holder at the address of such Holder as shown on the books of the
Company, (a) at least 20 Business Days’ prior written notice of the date on
which the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect of any event set forth in clause (iii) of this Section 4(k) and (b)
in the case of any event set forth in clause (iii) of this Section 4(k), at
least 20 Business Days’ prior written notice of the date when the same shall
take place. Such notice in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock or such other class or series of
capital stock shall be entitled thereto and such notice in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock and such other series or class of capital stock shall be entitled to
exchange their Common Stock and other stock for securities or other property
deliverable upon consummation of the applicable event set forth in clause (iii)
of this Section 4(k).

 

(l)      Upon any adjustment of the Conversion Price, then and in each such case
the Company shall give prompt written notice thereof, by delivery in person or
by certified or registered mail, return receipt requested, addressed to the
Holder at the address of such Holder as shown on the books of the Company, which
notice shall state the Conversion Price resulting from such adjustment and
setting forth in reasonable detail the method upon which such calculation is
based.



 

- 12 -

 


--------------------------------------------------------------------------------



 

 

(m)     The Company shall at all times reserve and keep available out of its
authorized Common Stock, solely for the purpose of issuance upon conversion of
this Note as herein provided, such number of shares of Common Stock as shall
then be issuable upon the conversion of this Note. The Company covenants that
all shares of Common Stock which shall be so issued shall be duly and validly
issued and fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issue thereof, and, without limiting the generality
of the foregoing, and that the Company will from time to time take all such
action as may be requisite to assure that the par value per share of the Common
Stock is at all times equal to or less than the Conversion Price in effect at
the time. The Company shall take all such action as may be necessary to assure
that all such shares of Common Stock may be so issued without violation of any
applicable law or regulation, or of any requirement of any national securities
exchange or trading market upon which the Common Stock may be listed. The
Company shall not take any action which results in any adjustment of the
Conversion Price if the total number of shares of Common Stock issued and
issuable after such action upon conversion of this Note would exceed the total
number of shares of Common Stock then authorized by the Company’s Certificate of
Incorporation.

 

(n)      The issuance of certificates for shares of Common Stock upon conversion
of this Note shall be made without charge to the holders thereof for any
issuance tax in respect thereof, provided that the Company shall not be required
to pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of any certificate in a name other than that of the
Holder.

 

(o)      The Company will not at any time close its transfer books against the
transfer, as applicable, of this Note or of any shares of Common Stock issued or
issuable upon the conversion of this Note in any manner which interferes with
the timely conversion of this Note, except as may otherwise be required to
comply with applicable securities laws.

 

(p)      To the extent permitted by applicable law and the listing requirements
of any stock exchange or trading market on which the Common Stock is then
listed, the Company from time to time may decrease the Conversion Price by any
amount for any period of time if the period is at least twenty (20) days, the
decrease is irrevocable during the period and the Board shall have made a
determination that such decrease would be in the best interests of the Company,
which determination shall be conclusive. Whenever the Conversion Price is
decreased pursuant to the preceding sentence, the Company shall provide written
notice thereof to the Holder at least fifteen (15) days prior to the date the
decreased Conversion Price takes effect, and such notice shall state the
decreased Conversion Price and the period during which it will be in effect.

 

(q)      Notwithstanding anything to the contrary contained herein, the number
of Conversion Shares that may be acquired by the Holder upon any conversion of
this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), does not
exceed 4.999% of the total number of issued and outstanding shares of Common
Stock (including for such purpose



 

- 13 -

 


--------------------------------------------------------------------------------



 

 

the shares of Common Stock issuable upon such conversion). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
transaction contemplated by Section 4 of this Note. By written notice to the
Company, the Holder may waive the provisions of this Section 4(9), but any such
waiver will not be effective until the 61st day after delivery of such notice,
nor will any such waiver effect any other holder of Company Notes.

 

(r)      Notwithstanding anything to the contrary contained herein, the number
of Conversion Shares that may be acquired by the Holder upon any conversion of
this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a transaction
contemplated by Section 4 of this Note. This restriction may not be waived.

 

5.

Covenants.

 

(a)      So long as any amount due under this Note is outstanding and until
indefeasible payment in full of all amounts payable by the Company hereunder:

 

(i)        The Company shall and shall cause each of its Subsidiaries to (A)
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducting and
currently proposed to be conducted, (B) do all things necessary to remain duly
organized, validly existing, and in good standing as a domestic corporation
under the laws of its state of incorporation and (C) maintain all requisite
authority to conduct its business in those jurisdictions in which its business
is conducted.

 

(ii)       The Company shall promptly notify the Holder in writing of (A) any
change in the business or the operations the Company or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect, and (B) any
information which indicates that any financial statements which are the subject
of any representation contained in the Transaction Documents, or which are
furnished to the Holder pursuant to the Transaction Documents, fail, in any
material respect, to present fairly, as of the date thereof and for the period
covered thereby, the financial condition and results of operations purported to
be presented therein, disclosing the nature thereof.



 

- 14 -

 


--------------------------------------------------------------------------------



 

 

(iii)       The Company shall promptly notify the Holder of the occurrence of
any Event of Default or any event which, with the giving of notice, the lapse of
time or both would constitute an Event of Default, which notice shall include a
written statement as to such occurrence, specifying the nature thereof and the
action (if any) which is proposed to be taken with respect thereto.

 

(iv)       The Company shall promptly notify the Holder of any action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency against the Company or any Subsidiary or to which the Company or
any Subsidiary may be subject which alleges damages in excess of One Hundred
Thousand United States Dollars ($100,000).

 

(v)       The Company shall promptly notify the Holder of any default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Company or any
Subsidiary is a party which default could reasonably be expected to have a
Material Adverse Effect.

 

(vi)       The Company shall deliver to the Holder, within thirty (30) days
after the end of each fiscal quarter, a certificate signed by either the Chief
Executive Officer or the Chief Financial Officer of the Company, as to such
officer’s knowledge, of the Company’s compliance with all conditions and
covenants under the Transaction Documents (without regard to any period of grace
or requirement of notice provided hereunder) and in the event any Event of
Default or any event which, with the giving of notice, the lapse of time or both
would constitute an Event of Default exists, such officer shall specify the
nature thereof.

 

(vii)      The Company shall and shall cause each Subsidiary to pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.

 

(viii)     The Company shall and shall cause each Subsidiary to all times
maintain with financially sound and reputable insurance companies insurance
covering its assets and its businesses in such amounts and covering such risks
(including, without limitation, hazard, business interruption and public
liability) as is consistent with sound business practice and as may be obtained
at commercially reasonable rates.

 

(ix)       The Company shall and shall cause each Subsidiary to comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which they may be subject except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

 

(x)        The Company shall and shall cause each Subsidiary to use commercially
reasonable efforts to do all things necessary to maintain, preserve, protect and
keep its properties in good repair, working order and condition and use
commercially reasonable efforts to make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted.

 

(xi)

[Reserved]



 

- 15 -

 


--------------------------------------------------------------------------------



 

 

(xii)      At its own expense, the Company shall and shall cause each Subsidiary
to make, execute, endorse, acknowledge file and/or deliver any documents and
take all actions necessary or required to maintain its ownership rights in its
Intellectual Property, including, without limitation, (i) any action reasonably
required to protect the Intellectual Property in connection with any
infringement, suspected infringement, passing off, act of unfair competition or
other unlawful interference with the rights of the Company or any Subsidiary in
and to such Intellectual Property, and (ii) any registrations with the United
States Patent & Trademark Office and any corresponding foreign patent and/or
trademark office required for the Company or any Subsidiary to carry on its
business as presently conducted and as presently proposed to be conducted.
Except for non-exclusive licenses granted in the ordinary course of business,
the Company shall not and shall cause each Subsidiary not to transfer, assign or
otherwise convey the Intellectual Property, any registrations or applications
thereof and all goodwill associated therewith, to any person or entity.

 

(xiii)      Promptly after the occurrence thereof, the Company shall and shall
cause each Subsidiary to inform the Holder of the following material
developments: (i) entering into material agreements outside the ordinary course
of business consistent with past practice, (ii) any issuance of debt securities
by the Company or any Subsidiary, (iii) a change in the number of the Board of
Directors of the Company, (iv) a sale, lease or transfer of any material portion
of the assets of the Company or any Subisdiary and (v) any change in ownership
of any Subsidiary (specifying the details of any such change, including the
identity and ownership amount of any new owner).

 

(b)      So long as any amount due under this Note is outstanding and until
indefeasible payment in full of all amounts payable by the Company hereunder:

 

(i)        The Company shall not and shall cause each Subsidiary not to create,
incur, guarantee, issue, assume or in any manner become liable in respect of any
Indebtedness, other than Permitted Indebtedness.

 

(ii)       The Company shall not and shall cause each Subsidiary not to create,
incur, assume or suffer to exist any Lien upon any of its property, whether now
owned or hereafter acquired other than Permitted Liens. The Company shall not,
and shall cause each Subsidiary not to, be bound by any agreement which limits
the ability of the Company or any Subsidiary to grant Liens.

 

(iii)       The Company shall not and shall cause each Subsidiary not to,
directly or indirectly, enter into or permit to exist any transaction or series
of related transactions (including, without limitation, the purchase, sale,
lease or exchange of any property or the rendering of any service) with, or for
the benefit of, any of its Affiliates other than a wholly owned Subsidiary,
except for consulting arrangements with directors approved by the Board.

 

(iv)       The Company shall not, and shall cause each of its Subsidiaries not
to, directly or indirectly, declare or pay any dividends on account of any
shares of any class or series of its capital stock now or hereafter outstanding,
or set aside or otherwise deposit or invest any sums for such purpose, or
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of its capital stock (or set aside or otherwise deposit or invest any sums for
such



 

- 16 -

 


--------------------------------------------------------------------------------



 

 

purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or pay any interest, premium if any, or principal of any Indebtedness or
redeem, retire, defease, repurchase or otherwise acquire any Indebtedness (or
set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other payment in
respect thereof or agree to do any of the foregoing (each of the foregoing is
herein called a “Restricted Payment”); provided, that (i) the Company may make
payments of interest, premium if any, and principal of the Notes in accordance
with the terms hereof, (ii) provided that no Event of Default or event which,
with the giving of notice, the lapse of time or both would constitute an Event
of Default has occurred and is continuing, the Company and its Subsidiaries may
make regularly scheduled payments of interest and principal of any Permitted
Indebtedness, (iii) any Subsidiary directly or indirectly wholly owned by the
Company may pay dividends on its capital stock and (iv) the Company may
repurchase capital stock from a former employee in connection with the
termination or other departure of such employee, strictly in accordance with the
terms of any agreement entered into with such employee and in effect on the
Closing Date (as defined in the Purchase Agreement), provided that (A) such
repurchase is approved by a majority of the Board, (B) payments permitted under
this clause (iv) shall not exceed $1,000,000 in the aggregate, and (C) no such
payment may be made if an Event of Default or an event which, with the giving of
notice, the lapse of time or both would constitute an Event of Default has
occurred and is continuing or would result from such payment.

 

(v)       The Company shall not and shall cause each Subsidiary not to, directly
or indirectly, engage in any business other than the business of manufacturing,
marketing and selling toner cartridges, ink and other consumables for use in
color business printers and industrial printers and related products and
engaging in other similar or related activities consistent therewith.

 

(vi)       The Company shall not and shall cause each Subsidiary not to make or
own any Investment in any Person, including without limitation any joint
venture, other than (A) Permitted Investments, (B) operating deposit accounts
with banks, (C) Hedging Agreements entered into in the ordinary course of the
Company’s financial planning and not for speculative purposes and (D)
investments by the Company in the capital stock of any wholly owned Subsidiary.

 

(vii)      The Company shall not and shall cause each Subsidiary not to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which the Company or any
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person, or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Company or any
Subsidiary to any Person in connection with such lease.

 

(viii)     Other than standard customer indemnification undertakings incurred by
the Company and its Subsidiaries in the ordinary course of their respective
businesses consistent with past practices, the Company shall not and shall cause
each Subsidiary not to settle, or agree to indemnify or defend third parties in
an amount that involves the payment by the Company and



 

- 17 -

 


--------------------------------------------------------------------------------



 

 

its Subsidiaries of an amount in excess of $100,000 in the aggregate in any one
transaction or series of related transactions.

 

(ix)       The Company shall not and shall cause each Subsidiary not to amend
its bylaws, certificate of incorporation or other charter document in a manner
adverse to the Holder.

 

6.        Event of Default. The occurrence of any of following events shall
constitute an “Event of Default” hereunder:

 

(a)      the failure of the Company to make any payment of principal or interest
on this Note when due, whether on an Interest Payment Date, at the Stated
Maturity Date, upon acceleration or otherwise;

 

(b)      the failure of the Company to make any payment of any other amounts due
under this Note or the other Transaction Documents (as defined under the
Purchase Agreement) when due, whether at maturity, upon acceleration or
otherwise, and such failure continues for more than five (5) days;

 

(c)      the Company and/or its Subsidiaries fail to make a required payment or
payments on Indebtedness of One Hundred Thousand United States Dollars
($100,000) or more in aggregate principal amount and such failure continues for
more than ten (10) days;

 

(d)      there shall have occurred an acceleration of the stated maturity of any
Indebtedness of the Company or its Subsidiaries of One Hundred Thousand United
States Dollars ($100,000) or more in aggregate principal amount (which
acceleration is not rescinded, annulled or otherwise cured within ten (10) days
of receipt by the Company or a Subsidiary of notice of such acceleration);

 

(e)      the Company or any Subsidiary makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts generally as they
become due; or an order, judgment or decree is entered adjudicating the Company
or any Subsidiary as bankrupt or insolvent; or any order for relief with respect
to the Company or any Subsidiary is entered under the Federal Bankruptcy Code or
any other bankruptcy or insolvency law; or the Company or any Subsidiary
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or any Subsidiary or of any
substantial part of the assets of the Company or any Subsidiary, or commences
any proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company or any Subsidiary and either (i)
the Company or any Subsidiary by any act indicates its approval thereof,
consents thereto or acquiescence therein or (ii) such petition application or
proceeding is not dismissed within sixty (60) days;

 

(f)      a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company and its Subsidiaries, exceeds
One Hundred Thousand United States Dollars ($100,000) shall be rendered against
the Company or a Subsidiary and within sixty (60) days after entry thereof, such
judgment is not discharged or execution thereof stayed pending appeal, or within
sixty (60) days after the expiration of such stay, such judgment is not
discharged; provided, however, that a judgment that provides for the



 

- 18 -

 


--------------------------------------------------------------------------------



 

 

payment of royalties subsequent to the date of the judgment shall be deemed to
be discharged so long as the Company or the Subsidiary affected thereby is in
compliance with the terms of such judgment;

 

(g)

the Company is in breach of the requirements of Section 5(b) hereof;

 

(h)      if any representation or statement of fact made in any Transaction
Document or furnished to the Holder at any time by or on behalf of the Company
proves to have been false in any material respect when made or furnished;

 

(i)      if the Company fails to observe or perform in any material respect any
of its covenants contained in the Transaction Documents (other than any failure
which is covered by Section 5(a), (b) or (g)), and such failure continues for
thirty (30) days after receipt by the Company of notice thereof.

 

Upon the occurrence of any such Event of Default all unpaid principal and
accrued interest under this Note shall become immediately due and payable (A)
upon election of the Holder, with respect to (a) through (d) and (f) through
(i), and (B) automatically, with respect to (e). Upon the occurrence of any
Event of Default, the Holder may, in addition to declaring all amounts due
hereunder to be immediately due and payable, pursue any available remedy,
whether at law or in equity, including, without limitation, exercising its
rights under the other Transaction Documents. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursements
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder and under the other Transaction
Documents.

 

7.        No Waiver. No delay or omission on the part of the Holder in
exercising any right under this Note shall operate as a waiver of such right or
of any other right of the Holder, nor shall any delay, omission or waiver on any
one occasion be deemed a bar to or waiver of the same or any other right on any
future occasion.

 

8.        Amendments in Writing. Any term of this Note may be amended or waived
upon the written consent of the Company and the holders of Company Notes
representing at least 75% of the principal amount of Company Notes then
outstanding (the “Majority Holders”); provided, that (x) any such amendment or
waiver must apply to all outstanding Company Notes; and (y) without the consent
of the Holder hereof, no amendment or waiver shall (i) change the Stated
Maturity Date of this Note, (ii) reduce the principal amount of this Note or the
interest rate due hereon, (iii) change the Conversion Price or (iv) change the
place of payment of this Note. No such waiver or consent on any one instance
shall be construed to be a continuing waiver or a waiver in any other instance
unless it expressly so provides.

 

9.        Waivers. The Company hereby forever waives presentment, demand,
presentment for payment, protest, notice of protest, notice of dishonor of this
Note and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note.

 

10.       Waiver of Jury Trial. THE COMPANY HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR



 

- 19 -

 


--------------------------------------------------------------------------------



 

 

BASED UPON THIS NOTE OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THE COMPANY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.

 

11.       Governing Law; Consent to Jurisdiction. This Note shall be governed by
and construed under the law of the State of New York, without giving effect to
the conflicts of law principles thereof. The Company and, by accepting this
Note, the Holder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Note and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Note. The Company and, by accepting this Note, the Holder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Note, the Holder, each irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

12.       Costs. If action is instituted to collect on this Note, the Company
promises to pay all costs and expenses, including reasonable attorney’s fees,
incurred in connection with such action.

 

13.       Notices. All notices hereunder shall be given in writing and shall be
deemed delivered when received by the other party hereto at the address set
forth in the Purchase Agreement or at such other address as may be specified by
such party from time to time in accordance with the Purchase Agreement.

 

14.       Successors and Assigns. This Note shall be binding upon the successors
or assigns of the Company and shall inure to the benefit of the successors and
assigns of the Holder.

 

[Remainder of Page Intentionally Left Blank]



 

- 20 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this 10% Convertible Note to be
signed in its name effective as of the date first above written.

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

 

By: /s/ Michael W. Levin

Name: Michael W. Levin

Title:

Chief Executive Officer and President

 

 

- 21 -

 

 

 